DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-16, 18-20, 29, 36-40, 45-53 have been canceled.
Claims 17, 21-28, 30-35, 41-44 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 21-24, 26-28, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100249817 to “Mark”, in view of US20140249557 to Koch, JR. et al. “Koch”, and further in view of US20140100567 to Edwards et al. “Edwards”.

Regarding claim 17, Mark discloses a medical instrument ("tissue cutting device", Figs. 1-3, Ref. 40; Paragraph 0047), comprising; 
a body(handpiece, Fig. 1, Ref. 42; with lower housing 50 and upper housing 52, See Fig. 1, Paragraph 004 7); 
a moveable tip attached to the body (Fig. 2, 31 and 34; specifically, elements 44 and 76 which is a cutting tip and thus moveable for cutting and a cannula at the tip for rotating; See Fig. 1, element 44 is attached to the upper housing 52); 
a mechanism for moving the tip relative to the body (Mark discloses the distal tip comprises an inner cannula 76 and an outer cannula 44, See Figs. 2 and 3;  the distal tip undergoes two motions, a rotation of the outer cannula 44, Paragraphs 0024 and 0047, and a reciprocating translation of the inner cannula within the outer cannula, Paragraphs 0048, 0055; Mark discloses the mechanism for moving the tip comprises a rotation mechanism including dial 60 with corresponding elements as seen in Figs. 18 and 19 and Paragraphs 0069-72 and an inner cannula driver assembly 63, that includes a cam 64, a cam follower 68, a cam transfer 72, and a cannula transfer 74, Paragraph 0051), the mechanism including a first member (cam transfer 72) and a second member (rotation dial 60), the second member rotatable relative to the first member (as the rotation dial rotates, it rotates both the inner and outer cannula, Paragraphs 0069-72, but cam transfer is only capable of translational motion, that translates longitudinally the inner cannula, Paragraph, and as seen in Figs. 2, 3, and 33, is connected to cam follower 68, which would not allow the cam transfer to rotate with the inner cannula, and therefore when the rotation dial 60 rotates, it is relative to the cam transfer, since it does not rotate); 
a surgical element on the tip (the cutting implement is on the end of the tip, Paragraph 0048); 
a first sensing device attached to the body (See Fig. 31, tracking sensor 334 attached to handpiece 42); and
a second sensing device operably coupled to the mechanism (See Fig. 33, angular position sensor 343, that is connected to the rotational mechanism);
wherein the second sensing device communicates one or more output signals (“transmitting a signal wirelessly to computing device 338 indicative of the angular position of outer cannula opening 49”, Paragraph 0136) to an image guidance system corresponding to movement in the mechanism so that a visual representation of the tip, the surgical element, or both is provided on a display (Paragraph 0134, Specifically transducers 342, which can be optical, radio frequency, or electromagnetic, See Paragraph 0131, of tracking sensor 334, outputs a signal to a receiver 336 that communicates with a computing device 340 of navigation system 332, wherein the signal indicates the current positions of the transducers 342, and wherein the computing device 338 uses the information to determine the location of the region of tissue cutting device 40 that is being tracked, such as outer cannula opening 49, and overlays the location on preacquired images of the patient's anatomy displayed on monitor 340), and
wherein the first sensing device communicates one or more output signals to the image guidance system corresponding to a location or position of the body so that the image guidance system creates the visual representation of the body relative to the tip, a surgical site, or both (Paragraph 0134, Specifically transducers 342, which can be optical, radio frequency, or electromagnetic, See Paragraph 0131, of tracking sensor 334, outputs a signal to a receiver 336 that communicates with a computing device 340 of navigation system 332, wherein the signal indicates the current positions of the transducers 342, and wherein the computing device 338 uses the information to determine the location of the region of tissue cutting device 40 that is being tracked, such as outer cannula opening 49, and overlays the location on preacquired images of the patient's anatomy displayed on monitor 340). 
Marks additionally discloses a second sensor (position sensor 174, Paragraph 0087) that operates with the sensor of the seconding sensing device (See Fig. 33, angular position sensor 343) that would read on the first sensor, wherein the first and the second sensors each send a baseline signal to the image guidance device representing, an initial position of the mechanism before the mechanism is moved, the first and the second sensors each send additional signals to the image guidance device representing relative movement between the first member and the second member when the mechanism is moved (Paragraph 0087, specifically position sensor 174, i.e. the second sensor, is used to determine the position of  the inner cannula via determining the position of a cam 64, and more specifically can determine the positions of the inner cannula and cam at rest position, and generate a signal; determining the position of the position of the inner cannula would have to include determining the position of the cam transfer 72 since it translates the motion of the cam 64 to the inner cannula; and Paragraph 0136, specifically angular positions sensor 343 that determines an angular location of outer cannula opening, and transmits a signal to the computing device to indicate position as well as direction and orientation in space which in turn would either be prior to moving and thus a baseline signal or any movement thereafter). 
However, Mark does not disclose wherein neither the first member nor the second member is rigidly connected to the body, and wherein the second sensing device includes a first sensor disposed on and in direct contact with the first member and a second sensor disposed on and in direct contact with the second member.
Koch teaches a similar thumbwheel and motor powered surgical instrument (Abstract) with a blade at the distal end (Paragraph 0029, See Fig. 74, Ref. 3066, or Fig. 71, Ref. 3210).
As seen in Fig. 30, Koch teaches a detachable drive mount (Ref. 700) that is detachable from a handle assembly/body Ref. 20 (See Fig. 30).  The detachable drive mount includes an articulation drive shaft (Ref. 420) and rotation shaft (Ref. 552) (See Fig. 29), and therefore the drive shafts would read on first and second member that are not rigidly connected to the body.  The articulation drive shaft cause an axial movement (Paragraph 0156), while the rotation shaft rotates the distal end (i.e. rotation of the end effector) (Paragraph 0161).  Each of the shaft has a sensor disposed and in direct contact with their corresponding shaft (Sensor 419 for shaft 420, see Fig. 15; and Sensor 580 for shaft 552, See Fig. 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark’s invention, wherein neither the first member nor the second member is rigidly connected to the body, and wherein the second sensing device includes a first sensor disposed on and in direct contact with the first member and a second sensor disposed on and in direct contact with the second member, as taught by Koch, in order to have multiple means of feedback for tracking the individual positions of each shaft (Koch, Paragraph 0190).  Additionally, having members not rigidly connected to the body allows for interchangeable implement portions that include different shafts (Koch, Paragraph 0240).
However, the modifications of Mark and Koch do not explicitly disclose determining a deviation between the signals of the first and second sensor.  
Edwards teaches wherein the second sensor of the sensing device is on a second member (See Fig. 14, sensor 330 is on a first member 310 coupled to the outer cutting blade, and sensor 340 is on a second member 320 couple to the inner cutting blade), and determining a deviation between the signals of the first and second sensor (See Paragraph 0075, specifically sensor 330 is used to determine the position of the outer cutting blade, and sensor 340 is used to determine the position of the inner cutting blade, and the position signals of sensor 330 and 340 are sent to a controller to determine alignment or misalignment of the cutting windows 30 and 40 that correspond to the inner cutting blade and outer cutting blade, respectively).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting device as disclosed by Mark and Koch, to have the second sensor of the sensing device on a second member, and determining a deviation between the signals of the first and second sensor, as taught by Edwards, in order to determine when the inner and outer cutter blades are misaligned (Edwards, Paragraph 0075) and to stop cutting when the blades are misaligned (Edwards, Abstract).  

Regarding claim 21, the modifications of Mark, Koch, and Edwards disclose all the features of claim 17 above.
Mark disclose wherein the first sensing device is an electromagnetic image guidance system sensor, a visual image guidance system sensor, or both (Paragraph 0134, Specifically transducers 342 of tracking sensor 334, which can be optical, radio frequency, or electromagnetic).

Regarding claims 22 and 23, the modifications of Mark, Koch, and Edwards disclose all the features of claim 17 above.
Edwards teaches wherein the first and second are encoders that read linear motion, rotational motion, or both between the first and second members when the mechanism is moved, and wherein information relating to the linear motion, the rotational motion, or both between the first and second members is included in the one or more output signals (Paragraph 0075, sensors 330 and 340 are linear variable displacement transducers that measure the rotational motion of the members 310 and 320, to generate a signal from each of sensor 330 and 340 that is outputted to controller 100).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting device as described by Mark, Koch, and Edwards wherein the first and second are encoders that read linear motion, rotational motion, or both between the first and second members when the mechanism is moved, and wherein information relating to the linear motion, the rotational motion, or both between the first and second members is included in the one or more output signals, as further taught by Edwards, in order to determine when the inner and outer cutter blades are misaligned (Edwards, Paragraph 0075) and to stop cutting when the blades are misaligned (Edwards, Abstract).  

Regarding claim 24, the modifications of Mark, Koch, and Edwards disclose all the features of claim 22 above.
Mark discloses wherein the first sensor senses a relative position of the first member relative to the second member which is included in the one or more output signals (Paragraph 0136, specifically angular positions sensor 343 (i.e. first sensing device) that determines an angular location of rotating dial relative to the body, and transmits a signal to the computing device to indicate position as well as direction and orientation in space; since the cam transfer 72 does not rotate relative to the body, the position of the rotating dial is also relative to the cam transfer 72).

Regarding claim 26, the modifications of Mark, Koch, and Edwards disclose all the features of claim 17 above. 
Mark discloses wherein the tip is separable from the body (the ability to make something separable or not separable is seen as integral or non-integral; thus, wherein the surgical element is not separable from the body is taught over the MPEP which states in 2144.04, Section V., a. and b.; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349) wherein the second sensing device is contained in the body (Fig. 33; specifically, the location of 343).

Regarding claim 27, the modifications of Mark, Koch, and Edwards disclose all the features of claim 17 above. 
Mark discloses wherein the tip comprises an outer blade (outer cannula, Fig. 33, Ref. 44) and an inner blade (inner cannula, Fig. 33, Ref. 76) at least partially disposed within the outer blade (See Fig. 33, the inner cannula is disposed within the outer cannula, from the distal end of the tip to the dial 60).  The inner and outer cannula are interpreted as blades since Mark discloses that the inner cannula has a sharp circular tip 79 for tissue cutting (Paragraph 0048), and the outer cannula contains an opening 59 with a cutting edge 51 for receiving and cutting the tissue (Paragraph 0059), where in use, the tissue is received in outer opening 49 of the outer cannula and compressed between inner cannula tip 79 and outer cannula cutting edge 51 before being severed from the surrounding tissue (Paragraph 0059).  Additionally, this is similar to the cutting mechanism as disclosed in the specification of the instant application wherein the inner and outer blades can be tubes (See instant Specification, Paragraph 0031), like a cannula, and one or both tubes comprise an opening to receive the tissue, and one or both tubes can comprise sharp edges or the like to cut the tissue (See instant Specification, Paragraph 0033).  

Regarding claim 28, the modifications of Mark, Koch, and Edwards disclose all the features of claim 17 above. 
Mark discloses wherein the surgical element is an outer blade cutting window (Paragraph 0059, specifically opening 49 for receiving tissue).

Regarding claim 41, Mark discloses a surgical device (“tissue cutting device”, Figs. 1-3, Ref. 40; Paragraph 0047), comprising:
a body (handpiece, Fig. 1, Ref. 42; with lower housing 50 and upper housing 52, See Fig. 1, Paragraph 0047) including a first sensing device, the first sensing device including a first sensor located on the body (See Fig. 31, tracking sensor 334 attached to handpiece 42);
a surgical element extending outwardly from the body, the surgical element being moveable relative to the body (Fig. 2, 31 and 34; specifically, elements 44 and 76 which is a cutting tip and thus moveable for cutting and a cannula at the tip for rotating; See Fig. 1, element 44 is extending from the body; the outer cannula, 44, of the cutting tip rotates with respect to handpiece 42, Paragraphs 0047, 0069-72); and
a mechanism for moving the surgical element relative to the body (Mark discloses the distal tip comprises an inner cannula 76 and an outer cannula 44, See Figs. 2 and 3;  the distal tip undergoes two motions, a rotation of the outer cannula 44, Paragraphs 0024 and 0047, and a reciprocating translation of the inner cannula within the outer cannula, Paragraphs 0048, 0055; Mark discloses the mechanism for moving the tip comprises a rotation mechanism including dial 60 with corresponding elements as seen in Figs. 18 and 19 and Paragraphs 0069-72 and an inner cannula driver assembly 63, that includes a cam 64, a cam follower 68, a cam transfer 72, and a cannula transfer 74, Paragraph 0051) including a second sensing device (See Fig. 33, angular position sensor 343, that is connected to the rotational mechanism), the mechanism comprising: 
a first member (cam transfer 72); and 
a second member (rotation dial 60); 
the second sensing device including a second sensor (See Fig. 33, angular position sensor 343, that is connected to the rotational mechanism) and a third sensor (position sensor 174, Paragraph 0087), 
wherein the first sensing device generates an output signal based on feedback from the first sensor and corresponding to a location or position of the body (Paragraph 0134, Specifically transducers 342, which can be optical, radio frequency, or electromagnetic, See Paragraph 0131, of tracking sensor 334, outputs a signal to a receiver 336 that communicates with a computing device 340 of navigation system 332, wherein the signal indicates the current positions of the transducers 342); and
wherein an image guidance system is operable to use the output signals to provide a virtual representation of a location of the surgical element relative to a surgical environment on a display (Paragraph 0134, the computing device 338 uses the information (received signals from position sensors) to determine the location of the region of tissue cutting device 40 that is being tracked, such as outer cannula opening 49, and overlays the location on preacquired images of the patient's anatomy displayed on monitor 340).  
However, Mark does not disclose the second sensor is located on and in direct contact with the first member, and a third sensor located on and in direct contact with the second member, wherein neither the first member nor the second member is rigidly connected to the body such that the first member is moveable relative to the body and the second member is moveable relative to the first member and the body. 
Koch teaches a similar thumbwheel and motor powered surgical instrument (Abstract) with a blade at the distal end (Paragraph 0029, See Fig. 74, Ref. 3066, or Fig. 71, Ref. 3210).
As seen in Fig. 30, Koch teaches a detachable drive mount (Ref. 700) that is detachable from a handle assembly/body Ref. 20 (See Fig. 30).  The detachable drive mount includes an articulation drive shaft (Ref. 420) and rotation shaft (Ref. 552) (See Fig. 29), and therefore the drive shafts would read on first and second member that are not rigidly connected to the body.  The articulation drive shaft cause an axial movement (Paragraph 0156), while the rotation shaft rotates the distal end (i.e. rotation of the end effector) (Paragraph 0161).  Each of the drive shaft are independently movable, and thus would read on the first member is moveable relative to the body and the second member is movable relative to the first member and the body.  Each of the shaft has a sensor disposed and in direct contact with their corresponding shaft (Sensor 419 for shaft 420, see Fig. 15; and Sensor 580 for shaft 552, See Fig. 24).  These sensors would read on second and third sensors of the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark’s invention, wherein the second sensor is located on and in direct contact with the first member, and a third sensor located on and in direct contact with the second member, wherein neither the first member nor the second member is rigidly connected to the body such that the first member is moveable relative to the body and the second member is moveable relative to the first member and the body, as taught by Koch, in order to have multiple means of feedback for tracking the individual positions of each shaft (Koch, Paragraph 0190).  Additionally, having members not rigidly connected to the body allows for interchangeable implement portions that include different shafts (Koch, Paragraph 0240).
However, the modifications of Mark and Koch do not disclose wherein the second sensing device generates an output signal based on feedback from the second and third sensors and corresponding to movement of the second member relative to the first member in the mechanism.
Edwards teaches second and third sensors (See Fig. 14, sensor 330 is on a first member 310 coupled to the outer cutting blade, and sensor 340 is on a second member 320 couple to the inner cutting blade; the sensors 330 and 340 would read on the second and third sensors), wherein the second sensing device generates an output signal based on feedback from the second and third sensors and corresponding to movement of the second member relative to the first member in the mechanism (See Paragraph 0075, specifically sensor 330 is used to determine the position of the outer cutting blade, and sensor 340 is used to determine the position of the inner cutting blade, and collectively the sensor 330 and 340 would be interpreted as the second sensing device since they are determining the positions of the blades of the cutting tip, wherein the position signals of sensor 330 and 340 are sent to a controller to determine alignment or misalignment of the cutting windows 30 and 40 that correspond to the inner cutting blade and outer cutting blade, respectively; the misalignment signal would read on output signal based on feedback from the second and third sensors and corresponding to movement of the second member relative to the first member in the mechanism).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as described by Mark and Koch, wherein the second sensing device generates an output signal based on feedback from the second and third sensors and corresponding to movement of the second member relative to the first member in the mechanism, as taught by Edwards, in order to determine when the inner and outer cutter blades are misaligned (Edwards, Paragraph 0075) and to stop cutting when the blades are misaligned (Edwards, Abstract).

Regarding claim 42, the modifications of Mark, Koch, and Edwards disclose all the features of claim 41 above. 
As disclosed in the claim 41 rejection above, Mark discloses the surgical element consist of an inner cannula 76 and outer cannula 44.  Mark further discloses wherein the surgical element is moveable relative to the first member and the second member (Mark discloses the outer cannula is attached to cannula connector portion 88 which reads on a first member, Paragraph 0136, and the inner cannula is connected to a cannular sleeve 87 See Fig. 18, which would read on a second member, Paragraph 0070; the cannula sleeve moves reciprocates, causing the inner cannula sleeve to reciprocate, See Paragraph 0070, which reads on the inner cannula moving relative to the cannula connector portion 88; conversely, the cannula connector portion 88, rotates when the rotation dial 60 turns, which causes the outer cannula to rotate, which reads on the outer cannula rotates relative to the inner cannula sleeve).

Regarding claim 43, the modifications of Mark, Koch, and Edwards disclose all the features of claim 41 above. 
As disclosed in the claim 41 rejection above, Edwards teaches wherein the surgical element comprises an inner blade window (cutting window of inner tube, Fig. 19, Ref. 30, i.e. an inner cutting window).

Regarding claim 44, the modifications of Mark, Koch, and Edwards disclose all the features of claim 41 above. 
Mark discloses wherein the surgical element comprises an outer blade window (Paragraph 0059, specifically opening 49 for receiving tissue).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark, in view of Koch, and further in view of Edwards, as applied to claim 17 above, and further in view of  US 20160270841 to Strobl et al. “Strobl”.

Regarding claim 25, the modifications of Mark, Koch, and Edwards disclose all the features of claim 17 above. 
As disclosed in claim 17, Koch teaches wherein the tip is separable from the body (detachable drive mount, Ref. 700, that is detachable from a handle assembly/body Ref. 20, See Fig. 30, wherein the detachable drive mount includes the tip, See Fig. 1).
However, the modifications of Mark, Koch, and Edwards do not disclose the second sensing device is contained in the tip.
Strobl teaches a sensing device is contained in the tip (Paragraph 0086, Fig. 3).  Strobl teaches a proximity sensor (Fig. 3, Ref. 191) that can be capacitive, optical, magnetic, or hall effect sensor (Paragraph 0086) located at the tip (see Fig. 3).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting device as described by Mark, Koch, and Edwards wherein the second sensing device is contained in the tip, as taught by Strobl, in order to determine whether the tip is open or closed (Strobl, Paragraph 0086).  

Claims 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark, in view of Koch.

Regarding claim 30, Mark discloses a surgical device (“tissue cutting device”, Figs. 1-3, Ref. 40; Paragraph 0047), comprising:
a body (handpiece, Fig. 1, Ref. 42; with lower housing 50 and upper housing 52, See Fig. 1, Paragraph 0047); 
a surgical element connected to the body, the surgical element being moveable relative to the body (Fig. 2, 31 and 34; specifically, elements 44 and 76 which is a cutting tip and thus moveable for cutting and a cannula at the tip for rotating; See Fig. 1, element 44 is attached to the upper housing 52; the outer cannular of the cutting tip rotates with respect to handpiece 42, Paragraphs 0047, 0069-72);
a mechanism for moving the surgical element relative to the body by at least one of relocating, repositioning, or reorienting the surgical element, the mechanism comprising (Mark discloses the distal tip comprises an inner cannula 76 and an outer cannula 44, See Figs. 2 and 3;  the distal tip undergoes two motions, a rotation of the outer cannula 44, Paragraphs 0024 and 0047, and a reciprocating translation of the inner cannula within the outer cannula, Paragraphs 0048, 0055; Mark discloses the mechanism for moving the tip comprises a rotation mechanism including dial 60 with corresponding elements as seen in Figs. 18 and 19 and Paragraphs 0069-72 and an inner cannula driver assembly 63, that includes a cam 64, a cam follower 68, a cam transfer 72, and a cannula transfer 74, Paragraph 0051);
a first member (cam transfer 72); 
a second member (rotation dial 60), the second member being movable relative to the first member (as the rotation dial rotates, it rotates both the inner and outer cannula, Paragraphs 0069-72, but cam transfer is only capable of translational motion, that translates longitudinally the inner cannula, Paragraph, and as seen in Figs. 2, 3, and 33, is connected to cam follower 68, which would not allow the cam transfer to rotate with the inner cannula, and therefore when the rotation dial 60 rotates, it is relative to the cam transfer, since it does not rotate); 
a first sensing device (See Fig. 33, angular position sensor 343, that is connected to the rotational mechanism),
a second sensing device (position sensor 174, Paragraph 0087), 
a third sensing device located on the body (See Fig. 31, tracking sensor 334 attached to handpiece 42); 
wherein the first sensing device and second sensing device generates and sends to an image guidance system first and second output signals corresponding to a location or orientation of the first member in a surgical environment (Paragraph 0087, specifically position sensor 174 (i.e. second sensing device) is used to determine the position of  the inner cannula via determining the position of a cam 64, and more specifically  can determine the positions of the inner cannula and cam at rest position, and generate a signal; and Paragraph 0136, specifically angular positions sensor 343 (i.e. first sensing device) that determines an angular location of outer cannula opening, and transmits a signal to the computing device to indicate position as well as direction and orientation in space which in turn would either be prior to moving and thus a baseline signal or any movement thereafter),
wherein the third sensing device generates and sends to the image guidance system a third output signal corresponding to a location or orientation of the body in the surgical environment (Paragraph 0134, Specifically transducers 342, which can be optical, radio frequency, or electromagnetic, See Paragraph 0131, of tracking sensor 334, outputs a signal to a receiver 336 that communicates with a computing device 340 of navigation system 332, wherein the signal indicates the current positions of the transducers 342, and wherein the computing device 338 uses the information to determine the location of the region of tissue cutting device 40 that is being tracked, such as outer cannula opening 49, and overlays the location on preacquired images of the patient's anatomy displayed on monitor 340), and
wherein the image guidance system uses the first output signal, the second output signal, and the third output signal to provide a virtual representation of a location of the surgical element relative to the surgical environment on a display (Paragraph 0134, wherein the computing device 338 uses the information (received signals) to determine the location of the region of tissue cutting device 40 that is being tracked, such as outer cannula opening 49, and overlays the location on preacquired images of the patient's anatomy displayed on monitor 340).
However, Mark does not disclose the first sensing device is located on and in direct contact with the first member, and the second sensing device is located on and in direct contact with the second member, wherein neither the first member nor the second member is rigidly connected to the body.
Koch teaches a similar thumbwheel and motor powered surgical instrument (Abstract) with a blade at the distal end (Paragraph 0029, See Fig. 74, Ref. 3066, or Fig. 71, Ref. 3210).
As seen in Fig. 30, Koch teaches a detachable drive mount (Ref. 700) that is detachable from a handle assembly/body Ref. 20 (See Fig. 30).  The detachable drive mount includes an articulation drive shaft (Ref. 420) and rotation shaft (Ref. 552) (See Fig. 29), and therefore the drive shafts would read on first and second member that are not rigidly connected to the body.  The articulation drive shaft cause an axial movement (Paragraph 0156), while the rotation shaft rotates the distal end (i.e. rotation of the end effector) (Paragraph 0161).  Each of the shaft has a sensor disposed and in direct contact with their corresponding shaft (Sensor 419 for shaft 420, see Fig. 15; and Sensor 580 for shaft 552, See Fig. 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark’s invention, wherein the first sensing device is located on and in direct contact with the first member, and the second sensing device is located on and in direct contact with the second member, wherein neither the first member nor the second member is rigidly connected to the body, as taught by Koch, in order to have multiple means of feedback for tracking the individual positions of each shaft (Koch, Paragraph 0190).  Additionally, having members not rigidly connected to the body allows for interchangeable implement portions that include different shafts (Koch, Paragraph 0240).

Regarding claim 31, the modifications of Mark and Koch disclose all the features of claim 30 above. 
Mark discloses wherein the first sensing device comprises an electromagnetic sensor, a visual sensor, or both (“angular position sensor”, Fig. 33, Ref. 343 with electronic sensing circuit 347 that detects changes in a magnetic field, which would read on an electromagnetic sensor).  

Regarding claim 32, the modifications of Mark and Koch disclose all the features of claim 31 above. 
Mark discloses wherein the first sensing device comprises an electromagnetic sensor, a visual sensor, or both (“position sensor”, Fig. 24, Ref. 174; that generates an electronic signal that detects changes in a magnetic field, which would read on an electromagnetic sensor).  

Regarding claim 33, the modifications of Mark and Koch disclose all the features of claim 30 above. 
Mark discloses wherein the surgical element is not separable from the body (Fig. 31; specifically, the cannulas are attached to the body).

Regarding claim 34, the modifications of Mark and Koch disclose all the features of claim 30 above. 
Mark discloses wherein the first sensing device, the second sensing device, or both is a six-degree of freedom sensor (Paragraph 0131; specifically, the optical transducers for tracking data or movement in six degrees of freedom).  

Regarding claim 35, the modifications of Mark and Koch disclose all the features of claim 30 above. 
Edwards teaches wherein the surgical element comprises an inner blade window (cutting window of inner tube, Fig. 19, Ref. 30, i.e. an inner cutting window).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 21-28, 30-35, and 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793